DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Inner torque detection system “302” in paragraph 0038.
Fight training environment “900” in paragraph 0044.
The drawings are objected to as failing to comply with 37 CFR 1.84(a)(1) because Figures 1-8 are black and white drawings containing lines that are not uniformly thick and well-defined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0046, “fight training systems 1000” should be ---fight training systems 1002---
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Processors (Claim 1, line 8)
First one of the plurality of impact sensors (Claim 10, line 1)
Second one of the plurality of impact sensors (Claim 10, line 3)
Appropriate correction is required.
Claim Objections
Claims 1 and 12 are objected to because of the following informalities: 
Claim 1: On line 6, “or direction” should be ---or a direction---
Claim 12: On line 4, “or direction” should be ---or a direction---
Applicant is requested to be consistent with terminology pertaining to an opponent by using a single phrase such as “simulated human opponent” or “simulated opponent” throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the term “dense foam” is a relative term which renders the claim indefinite. The term “dense foam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term "dense foam" will interpreted to include a broad class of foams that are known to those having ordinary skill in the art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-7, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Daniels et al. (US Patent 9968838 B2, hereinafter Daniels).
Regarding claim 1, see Daniels annotated Figures 5 and 76, Daniels discloses a system comprising: a fight database (“In some embodiments, an exemplary device can record a chronological record of a user's performance during a typical session by using data collected by various sensors, as noted above. Such sensors may, for example, be placed at specific locations on the device and be arranged to record force and pressure data. The data can be transferred to the software, which will use the data to complete a statistical report of the user's performance during the session, locally, but also can, as described below, upload all data to a central server for further remote analysis and feedback by a Trubreak approved martial arts master.” See Column 26 lines 36-47); and a fight training system in a form of a human analog (see annotated Figure 5), the fight training system communicatively coupled to the fight database (see Column 26 lines 36-47), the fight training system comprising: a plurality of one or more impact sensors (see annotated Figure 76) configured to measure at least one of force imparted to the fight training system by a strike or direction at which the strike impacts one of the plurality of impact sensors (see annotated Figure 76 and claim 8) of the fight training system; and one or more processors ("As regards system software, and dummy control and data acquisition systems, in exemplary embodiments of the present invention, any suitable programming language may be used to implement the routines of particular embodiments of the present invention…The routines may execute on a single processing device or multiple processors…Particular embodiments may be implemented in the form of control logic in software or hardware or a combination of both. The control logic, when executed by one or more processors, may be operable to perform that which is described in particular embodiments.” See Column 39 lines 29-53) configured to communicate with the fight database to determine one or more aspects of the strike (“FIG. 78 depicts a wire terminal and data recorder interface which may be, for example, located somewhere in the chest cavity of an exemplary Trubreak dummy, and which may be connected to, or have wires running to the various force sensors depicted in FIG. 76, all according to exemplary embodiments of the present invention. This allows central collection of all force sensor data, and storage and reporting of same to a central server, for various analytical and system to user feedback, recommendation and customized training functionality”, see Column 25 lines 17-26 and claim 9).
Examiner notes that an electronically accessed collection of data is considered a database. 

    PNG
    media_image1.png
    936
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    832
    725
    media_image2.png
    Greyscale


Regarding claim 3, see Daniels annotated Figure 5 above, Daniels discloses the system of claim 1, further comprising a support structure (see annotated Figure 5) to support the system to form the human analog (“Each appendage may have, for example, sensors, breakable joints and bones, severable tendons and ligaments, as well as realistic simulations of organs and arteries that can be punctured or otherwise manipulated.” See Column 9 lines 50-54).
Regarding claim 4, see Daniels annotated Figure 5 above, Daniels discloses the system of claim 1, wherein the human analog (see annotated Figure 5) comprises a head (see annotated Figure 5), a leg (240, 245), an arm (130, 135), a torso (see annotated Figure 5), and a foot (260)(“In exemplary embodiments of the present invention, a preferred device has two arms, two legs, a head and a torso that can either be attached together to make a full sized and weight-simulated human form, or where such parts can be used individually or partly assembled, and mounted on their own base, as on other devices.” See Column 8 line 64 – Column 9 line 2, and claims 1 and 4).
Regarding claim 6, see Daniels annotated Figure 5 above, Daniels discloses the system of claim 1, wherein the human analog (see annotated Figure 5) further comprises one or more partially movable components comprising a knee joint (see annotated Figure 5), a hip (520), an elbow (105), a shoulder (505), and a neck (see Figure 5 and Column 8 line 64 – Column 9 line 2).
Regarding claim 7, see Daniels annotated Figure 76 above, Daniels discloses the system of claim 1, wherein at least one of the plurality of impact sensors (see annotated Figure 76) is further configured to detect at least one directional vector of the strike (“wherein at least one of the set of anatomically correct artificial body parts comprises at least one force sensor arranged to measure at least one of an impact force or a torque delivered by a user”, see claims 2 and 8).
Examiner notes that impact forces and torque are vectors.
Regarding claim 9, see Daniels annotated Figure 76 above, Daniels discloses the system of claim 1, further comprising an impact determination module configured to receive data from the plurality of impact sensors (see annotated Figure 76) to determine an effect of the data from the plurality of impact sensors (see annotated Figure 76) on a simulated human (“A user interacts with the device, and receives both immediate feedback and a global analysis of his training session. Feedback can include whether proper forces and angles were applied that would achieve a real world break, puncture or other desired fighting goal with respect to a real world, fit, human opponent of average fighting skill.” See Column 2 lines 1-5).
Regarding claim 12, see Daniels annotated Figure 76 above, Daniels discloses a fight training method, comprising: receiving, by an impact sensor (see annotated Figure 76) of a fight training system, data representing an impact of a strike (see claims 2 and 8), the data indicating at least one of a force imparted to the fight training system by the strike or direction at which the strike impacts the fight training system (see claims 2 and 8); querying a fight database to determine, based at least in part on the data, one or more aspects of the strike (see Column 26 lines 36-47); and outputting, based at least in part on the one or more aspects of the strike, feedback regarding the strike (see Column 2 lines 1-5).
Regarding claim 14, Daniels discloses the fight training method of claim 12, wherein the feedback comprises a simulated state of an opponent based on the one or more aspects of the strike (see Column 2 lines 1-5).

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mazi (US Publication 20140378281 A1).
Regarding claim 1, see Mazi annotated Figure 16, Mazi discloses a system comprising: a fight database (“In one preferred mode, the coordinated movements of the device are carried out as pre-programmed training sessions which can be user-selectable for training different techniques and skills in both offense and defense. In these modes, using information gathered from the tracked movements of boxers and fighters, a database of kicks, blows and blocking actions is stored in accessible memory of the computer, and used to control movements of motors and servos of the arms and the legs and necks, and other robot parts, to move them in a similar fashion to the movements stored.” See paragraph 0029 lines 1-10); and a fight training system (robotic sparring device 10, see Abstract) in a form of a human analog (robotic sparring device 10, see Figure 16), the fight training system (10) communicatively coupled to the fight database, the fight training system (10) comprising: a plurality of one or more impact sensors (sensors 50) configured to measure at least one of force imparted to the fight training system (10) by a strike or direction at which the strike impacts one of the plurality of impact sensors (50, “The provision of pressure sensors and/or accelerometers engaged to the parts of the device 10 including the torso 12, head 26, hands 22, 24, and arms 16, 20 will record instances of contact by the sparring user to indicate a successful or blocked attack by the user.” See paragraph 0080 lines 1-5) of the fight training system (10); and one or more processors (“Sensor input communicated to the device will be communicated to a microprocessor employing software adapted to the task collecting the sensor data of real time and recorded movements, of the components of the device in 3-dimensions.” See paragraph 0026 lines 12-16) configured to communicate with the fight database (see paragraph 0029 lines 1-10) to determine one or more aspects of the strike (“The provision of pressure sensors, engaged to the various parts of the device can record instances of contact by the sparring user at each position and the force of the contact. This pressure sensor data may be communicated to the microprocessor for software to ascertain if there was a successful blow landed, or blocked attack by the user.” See paragraph 0027).

    PNG
    media_image3.png
    820
    666
    media_image3.png
    Greyscale


Regarding claim 3, see Mazi annotated Figures 4, 6a, and 17, Mazi discloses the system (10) of claim 1, further comprising a support structure (28) (see annotated Figures 4, 6a, and 17) to support the system (10) to form the human analog (10) (“the robotic torso 12 extending from a support structure such as a support post 28 or other support structure.” See paragraph 0068 lines 8-10).

    PNG
    media_image4.png
    765
    1000
    media_image4.png
    Greyscale


Regarding claim 4, see Mazi annotated Figure 16 above, Mazi discloses the system (10) of claim 1, wherein the human analog (10) comprises a head (26), a leg (70, 74, 78, 82) and, an arm (16, 20), a torso (12), and a foot (75, 84).
Regarding claim 6, see Mazi annotated Figure 16 above, Mazi discloses the system of claim 1, wherein the human analog (10) further comprises one or more partially movable components (see Abstract) comprising a knee joint (72, 80), a hip (68, 76), an elbow (17, 21), a shoulder (14, 18), and a neck (27).
Regarding claim 7, see Mazi annotated Figure 16 above, Mazi discloses the system (10) of claim 1, wherein at least one of the plurality of impact sensors (50) is further configured to detect at least one directional vector of the strike (“In order to provide coordinated movements and feedback from user interaction, the device preferably employs a plurality of impact and/or movement sensing means engaged at various locations. For example, motion sensors, pressure sensors, and accelerometers, may be engaged at various multiple locations on the device.” See paragraph 0026). 
Examiner notes that the acceleration of a strike is a vector, and accordingly, an accelerometer measures a vector.

Claims 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Simpson et al. (US Publication 20170296897 A1, hereinafter Simpson).
Regarding claim 12, see Simpson annotated Figures 6-7, Simpson discloses a fight training method, comprising: receiving, by an impact sensor (sensor 19) of a fight training system (training mannequin 1), data representing an impact of a strike, the data indicating at least one of a force imparted to the fight training system (1) by the strike or direction at which the strike impacts the fight training system (“Such construction, using these components and materials, serves to provide a more realistic and accurate model using signals related to motion of the sensor 19 in the brain 22 due to strikes by the trainee or user for assessing the damage, injury, and trauma that would occur to a real human brain subjected to such strikes…When the user strikes a face 24 of the mannequin 1, the sensor 19 detects or senses motion of the training mannequin 1 due to the blow and sends corresponding radio frequency (RF) signals to an RF receiver (not shown) for or located in a computer…Such signals associated with the blow are transmitted (immediately after the blow or very soon thereafter, such as within milliseconds) to the RF receiver, processed by the computer to ascertain the force of the blow to the head 20 and other associated parameters, such as accelerations, velocities and motion vectors”, see paragraphs 0032-0033); querying a fight database to determine, based at least in part on the data, one or more aspects of the strike (“training mannequin parameters may be used to develop or update the tolerance curve(s) by calibration and/or correlation against current or future known, recognized, or tested real human parameter values that produce damaging effects from rotation or rattling of the real human corpus callosum due to strikes or other forces…The information or data obtained from these signals [from sensor 19] could be stored in memories in the computers 31 and/or 33 or stored on a server's memory or other memory in the Cloud.”, see paragraph 0048 line 6 – paragraph 0049 line 15); and outputting, based at least in part on the one or more aspects of the strike, feedback regarding the strike (“The training mannequin can provide instantaneous feedback to the fighter about where and how hard to strike an opponent to render this knockout punch.” See paragraph 0008 lines 11-14). 
Examiner notes that an electronically accessed collection of data is considered a database.


    PNG
    media_image5.png
    790
    1106
    media_image5.png
    Greyscale

Regarding claim 14, Simpson further discloses the fight training method of claim 12, wherein the feedback comprises a simulated state of an opponent based on the one or more aspects of the strike (see paragraph 0008 lines 11-14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mazi  in view of Direnzo (US Publication 20180161657 A1).
Regarding claim 5, Mazi discloses the system (10) of claim 1, as seen above.
However, Mazi does not disclose wherein the human analog is formed from an inner core of dense foam covered at least partially by rubber.
Direnzo teaches a similar system, see Direnzo annotated Figures 6-7, in the same field of endeavor with regards to fight training devices, wherein the human analog (rotating member 140) is formed from an inner core of dense foam (cushioning 146, “The cushioning 146 can be any suitable material such as polymer foam” See paragraph 0039 lines 22-23) covered at least partially by rubber (“In an embodiment, the cushioning 146 is covered with a wrap 142...In one embodiment, the wrap material is leather, rubber, spandex, vinyl or neoprene.” See paragraph 0039 lines 35-37).

    PNG
    media_image6.png
    552
    651
    media_image6.png
    Greyscale

Polymer foam is understood by the ordinary artisan to include foams such as EVA, PU, PP, PVC, etc. Inasmuch as applicant has defined 'dense,' this class of foams is so considered.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the human analog as taught by Mazi with the polymer foam cushioning and rubber wrap as taught by Direnzo in order to provide safety to the user while protecting inner components and prolonging durability of such components (see Direnzo paragraph 0039 line 31).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mazi  in view of Rast (US Publication 20030216228 A1).
Regarding claim 8, Mazi discloses the system (10) of claim 1, as seen above.
However, Mazi does not disclose wherein at least one of the plurality of impact sensors is modified to simulate one or more different sizes of humans, wherein to simulate a strong human opponent the at least one of the plurality of impact sensors is muted to reduce an effect of the strike, and wherein to simulate a weaker human opponent the at least one of the plurality of impact sensors is enhanced to increase an effect of the strike.
Rast teaches a similar system, see Rast annotated Figures 2-4, in the same field of endeavor with regards to fight training devices, particularly combining the sparring control unit 12 with the sparring training device 50 (“It should be appreciated that the aspects of the invention shown in FIG. 4 may be implemented singly or in combination to a sparring unit, such as shown in FIG. 1 through FIG. 3, without departing from the present invention.” See paragraph 0034), wherein at least one of the plurality of impact sensors (lower sensor 60a and upper sensor 60b) is modified to simulate one or more different sizes of humans (“the intensity, and impact registration characteristics may be modulated in accord with a user selected situation setting. A list of possible situations by way of example may comprise: {mortal combat, street fighting, brawl, prize fight, training fight, sparring match, training, warm-up, calibration (setting adjustment)}”, see paragraph 0095), wherein to simulate a strong human opponent the at least one of the plurality of impact sensors (60a, 60b) is muted to reduce an effect of the strike, and wherein to simulate a weaker human opponent the at least one of the plurality of impact sensors (60a, 60b) is enhanced to increase an effect of the strike (“’impact registration control’ adjusts the relationship between the actual amount of impact and the registered impact and associated amount of verbal output (although a separate control may be utilized for controlling the relative level of registered impact and the relative level of verbal output in relation to the impact). (For example, small inexperienced users aren't able to strike with as much force as larger more experienced individuals. A pro boxer for instance would generally use the device at a very high setting, (i.e. 10), whereas a young novice would use a low setting (i.e. 0.5, or 1).” See paragraph 0057).
Under this interpretation, circuit board (32) containing rotatory encoders (34, 36) modulates signals from impact sensors (60a, 60b) based on the desired setting of the impact control (38, see Figure 2). Based on the circuit discussed in paragraphs 0295-299, it is interpreted that a low setting of the impact control (38) corresponds to a heightened sensitivity, equivalent to enhancing an effect of a strike, of the impact sensors (60a, 60b), and that a high setting of the impact control (38) corresponds to a dulled sensitivity, equivalent to muting an impact sensor to reduce an effect of a strike, of the impact sensors (60a, 60b).

    PNG
    media_image7.png
    766
    1119
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazi to include impact control as taught by Rast in order to provide a more customized training experience for the user.
Regarding claim 10, Mazi discloses the system (10) of claim 1, as seen above.
However, Mazi does not disclose wherein a first one of the plurality of impact sensors is muted to reduce an effect of the strike on the first one of the plurality of impact sensors, and wherein a second one of the plurality of impact sensors is enhanced to increase an effect of the strike.
Rast teaches a similar system, see Rast annotated Figure 4, in the same field of endeavor with regards to fight training devices, wherein a first one of the plurality of impact sensors (60a, 60b) is muted to reduce an effect of the strike on the first one of the plurality of impact sensors (60a, 60b), and wherein a second one of the plurality of impact sensors (60a, 60b) is enhanced to increase an effect of the strike.
It is best understood by an ordinary artisan in the art that electronic signal analysis, such as muting or enhancing an effect of a signal, is determined by the corresponding circuit components (see claim 8 rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazi to include impact control as taught by Rast in order to provide a more personalized training experience for the user. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mazi  in view of Morin et al. (US Patent 10124227 B1, hereinafter Morin).
Regarding claim 11, Mazi discloses the system (10) of claim 1, as seen above.
However, Mazi does not disclose at least one of the plurality of impact sensors comprises a light that is illuminated upon a detection of the strike upon the at least one of the plurality of impact sensors.
Morin teaches a similar system, in the same field of endeavor with regards to fight training devices, wherein at least one of the plurality of impact sensors (strike pad array 300, see Morin annotated Figure 3) comprises a light (light emitting diodes [LEDs] 308, 310) that is illuminated upon a detection of the strike upon the at least one of the plurality of impact sensors (300, see Abstract). 

    PNG
    media_image8.png
    713
    679
    media_image8.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazi to include LEDs as taught by Morin in order to provide visual feedback to the user.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Morin.
Regarding claim 13, Simpson discloses the fight training method of claim 12, as seen above.
However, Simpson does not disclose illuminating the impact sensor upon a detection of the strike.
Morin teaches a similar method, in the same field of endeavor with regards to fight training devices, comprising illuminating the impact sensor (force sensor 306, see Morin annotated Figure 3) upon a detection of the strike (see Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to include LEDs as taught by Morin in order to provide visual feedback to the user.
Regarding claim 17, Simpson discloses the fight training method of claim 12, as seen above. 
However, Simpson does not disclose illuminating the impact sensor to indicate a preferred area of contact.
Morin teaches a similar method, in the same field of endeavor with regards to fight training devices, comprising illuminating the impact sensor (force sensor 306, see Morin annotated Figure 3) to indicate a preferred area of contact (“LEDs 316 and 310 (from the center outward) are configured to provide an LED “runway” that is selectively activated to telegraph to the user that the associated strike pad should be hit.” See Column 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to include LEDs as taught by Morin in order to provide further guidance to the user during a training session.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson in view of Rast (US Publication 20030216228 A1).
Regarding claim 15, Simpson discloses the fight training method of claim 12, as seen above. However, Simpson does not disclose muting an effect of the strike on the impact sensor to simulate a strong human opponent.
Rast teaches a similar method, in the same field of endeavor with regards to fight training devices and under the same interpretation as claim 8, comprising muting an effect of the strike on the impact sensor (60a, 60b) to simulate a strong human opponent (see paragraph 0057). 
It is best understood by an ordinary artisan in the art that electronic signal analysis, such as muting or enhancing an effect of a signal, is determined by the corresponding circuit components (see claim 8 rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to include impact control as taught by Rast in order to provide a more customized training experience for the user.
Regarding claim 16, Simpson discloses the fight training method of claim 12, as seen above.
However, Simpson does not disclose enhancing an effect of the strike on the impact sensor to simulate a weak human opponent.
Rast teaches a similar method, in the same field of endeavor with regards to fight training devices, comprising enhancing an effect of the strike on the impact sensor (60a, 60b) to simulate a weak human opponent (see paragraph 0057). 
It is best understood by an ordinary artisan in the art that electronic signal analysis, such as muting or enhancing an effect of a signal, is determined by the corresponding circuit components (see claim 8 rejection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simpson to include impact control as taught by Rast in order to provide a more customized training experience for the user.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels in view of Considine et al. (US Patent 7308818 B2, hereinafter Considine). 
Regarding claim 18, Daniels discloses the fight training method of claim 12, as seen above. 
However, Daniels does not disclose integrating the feedback regarding the strike against a second fight training system, wherein the feedback adjusts a condition at the second fight training system. 
Considine teaches a similar method, in the same field of endeavor with regards to fight training devices, comprising integrating the feedback regarding the strike against a second fight training system, wherein the feedback adjusts a condition at the second fight training system (“Two remote users may experience interaction based upon tracking of the activities of each. Thus, the impact-sensing and measurement system may track the movements of a first user and transmit to a second user sufficient data to provide an interactive environment for the second user. Feedback on each user may be provided to the other user. Thus, rather than a synthesized environment, a real environment may be properly duplicated.” See Column 17 lines 29-36).
Data is shared between two remote users to simulate an interactive environment for each of the remote users, thus conditions at each training system are considered to be adjusted according to the received opponent’s data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Daniels to include the interactive environment as taught by Considine in order to provide a shareable training experience for multiple users.
Regarding claim 19, Daniels as modified by Considine teaches the fight training method of claim 18, as seen above. Daniels further discloses, see Daniels annotated Figure 5 above, wherein the condition comprises hydraulic pressure in a joint of the second fight training system to simulate a weakened opponent (“Continuing with reference to FIGS. 2 and 2A, there is shown an upper leg bone 245 that can have, for example, the same weight and density as a human leg bone, and that can be provided with pneumatic pistons 530, as shown in FIG. 2B that can, for example, control the flexion of the entire leg from knee to hip. Additional devices that may be used to complete a flexing motion include motors, belts, pulleys, gears, electromagnetic, magnetic, hydraulics, elastic bands, counter weights, and contractible polymers. A severable bank of knee sensor(s) 220 can also be provided, for example, to deactivate the pneumatic piston, so as to represent a massive trauma of the tendon/muscle connection resulting in an inflexible leg.” See Column 13 lines 58-60).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. 
Carfagna (US Patent 9227128 B1 contains an embodiment of the fight training system,  containing a plurality of sensors arranged in the form of a human analog and configured to measure forces imparted onto the fight training system, generally representative of the state of the art.Tate (US Patent 9227128 B1) contains an embodiment of the fight training system, in the form of a human analog and containing a plurality of sensors configured to measure forces imparted onto the fight training system, generally representative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY R PATUBO whose telephone number is (571)272-6717. The examiner can normally be reached M-F 730-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY R PATUBO/           Examiner, Art Unit 3784                                                                                                                                                                                             



/ERIN DEERY/           Primary Examiner, Art Unit 3754